290 F.2d 215
UNITED STATES of America, Plaintiff-Appelleev.Helen Phyllis MILLER, Alfred A. Renzella, Ray Giancola, Alfons Bilello, and Angelo Vaccarro, Defendants-Appellants.
No. 14342.
United States Court of Appeals Sixth Circuit.
April 25, 1961.

Daniel W. Davies, Newport, Ky., for appellants.
Moss Noble, Asst. U. S. Atty., Lexington, Ky., Jean L. Auxier, U. S. Atty., and Moss Noble, Asst. U. S. Atty., Lexington, Ky., on brief, for appellee.
Before MILLER, Chief Judge, and SIMONS and MARTIN, Circuit Judges.

ORDER.

1
Appellants, Helen Phyllis Miller, and two male defendants, Alfons Bilello and Angelo Vaccarro, were each convicted on two counts for violation of United States Code, Title 18, Sec. 371 and also Title 18, Sec. 659 and were sentenced respectively for two years on each count, to run concurrently.


2
The Appellant Alfred A. Renzella was convicted of conspiracy and sentenced to 18 months imprisonment and Ray Giancola was convicted of conspiracy and sentenced to one year and one day in prison. All the convictions involved the violation of, or the conspiracy to violate, the code sections condemning as a crime buying, receiving, or having in possession goods which were moving as, or a part of, or which constituted an interstate shipment of, freight knowing the goods to have been stolen.


3
The conspiracy counts charged conspiracy to violate this code section.


4
After a review of the record setting forth the material evidence in the case, we think there was substantial evidence to support the conviction of the appellants of the offenses of which they were respectively found guilty by the verdict of the jury. We find, moreover, that no reversible error was committed by the trial Judge in his rulings on the admissibility of evidence, in his instructions to the jury as to the applicable law, or in any other ruling upon the trial of the case.


5
Therefore the judgment and sentence as to each of the five appellants is affirmed.